
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 5865
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 13, 2012
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To promote the growth and competitiveness
		  of American manufacturing.
	
	
		1.Short titleThis Act may be cited as the
			 American Manufacturing Competitiveness
			 Act of 2012.
		2.National
			 manufacturing competitiveness strategyNot later than June 1, 2014, and June 1,
			 2018, the President shall submit to Congress, and publish on a public website,
			 a strategy to promote growth, sustainability, and competitiveness in the
			 Nation’s manufacturing sector, create well-paid, stable jobs, enable innovation
			 and investment, and support national security.
		3.Manufacturing
			 competitiveness board
			(a)In
			 GeneralOn the first day of
			 each of the two Presidential terms following the date of enactment of this Act,
			 there is established within the Department of Commerce an American
			 Manufacturing Competitiveness Board.
			(b)MembersMembers of the Board shall be appointed as
			 follows:
				(1)Public Sector
			 MembersThe President shall appoint to the Board—
					(A)the Secretary of
			 Commerce;
					(B)Governors of two States, from different
			 political parties, after consulting with the National Governors Association;
			 and
					(C)two other members
			 who are current or former officials of the executive branch of
			 government.
					(2)Private Sector
			 Members
					(A)CriteriaTen
			 individuals from the private sector shall be appointed to the Board in
			 accordance with subparagraph (B) from among individuals with experience in the
			 areas of—
						(i)managing manufacturing companies, including
			 businesses with fewer than 100 employees;
						(ii)managing supply
			 chain providers;
						(iii)managing labor
			 organizations;
						(iv)workforce
			 development;
						(v)finance;
						(vi)analyzing manufacturing policy and
			 competitiveness;
						(vii)conducting
			 manufacturing-related research and development; and
						(viii)the defense
			 industrial base.
						(B)AppointmentThe Speaker of the House of Representatives
			 and the majority leader of the Senate shall each appoint 3 members to the
			 Board. The minority leader of the House of Representatives and the minority
			 leader of the Senate shall each appoint 2 members to the Board.
					(c)TerminationThe Board shall terminate 60 days after
			 submitting its final report pursuant to section 4(c)(3).
			(d)Co-chairmenThe co-chairmen of the Board shall be the
			 Secretary of Commerce (or the designee of the Secretary) and a member elected
			 by the private sector members of the Board appointed pursuant to subsection
			 (b)(2).
			(e)SubgroupsThe
			 Board may convene subgroups to address particular industries, policy topics, or
			 other matters and to take advantage of the expertise of other individuals and
			 entities in matters to be addressed by the Board. Such subgroups may include
			 members representing any of the following:
				(1)Other Federal
			 agencies, as the co-chairmen determine appropriate.
				(2)State, tribal, and
			 local governments.
				(3)The private
			 sector.
				(f)QuorumTen
			 members of the Board shall constitute a quorum for the transaction of business
			 but a lesser number may hold hearings with the agreement of the
			 co-chairmen.
			(g)Meetings and
			 hearings
				(1)Timing and
			 frequency of meetingsThe Board shall meet at the call of the
			 co-chairmen, and not fewer than 2 times.
				(2)Public hearings
			 requiredThe Board shall convene public hearings to solicit views
			 on the Nation’s manufacturing sector and recommendations for the national
			 manufacturing competitiveness strategy.
				(3)Locations of
			 public hearingsThe locations of public hearings convened under
			 paragraph (2) shall ensure the inclusion of multiple regions and industries of
			 the manufacturing sector.
				(h)Application of
			 Federal Advisory Committee ActThe Federal Advisory Committee Act
			 (5 U.S.C. App.), other than section 14 of such Act, shall apply to the Board,
			 including any subgroups established pursuant to subsection (e).
			4.Duties of the
			 Board
			(a)In
			 GeneralThe Board shall—
				(1)advise the
			 President on issues affecting the Nation’s manufacturing sector;
				(2)conduct a
			 comprehensive analysis in accordance with subsection (b); and
				(3)develop a national
			 manufacturing competitiveness strategy in accordance with subsection
			 (c).
				(b)Comprehensive
			 AnalysisIn developing a
			 national manufacturing competitiveness strategy under subsection (c), the Board
			 shall conduct a comprehensive analysis of the Nation’s manufacturing sector,
			 taking into consideration analyses, data, and other information previously
			 compiled, as well as relevant reports, plans, or recommendations issued by
			 Federal agencies, Federal advisory boards, and the private sector. Such
			 analysis shall, to the extent feasible, address—
				(1)the value and role
			 of manufacturing in the Nation’s economy, security, and global
			 leadership;
				(2)the current domestic and international
			 environment for the Nation’s manufacturing sector, and any subsector identified
			 by the Board as warranting special study for competitiveness or for comparison
			 purposes;
				(3)Federal, State,
			 tribal, and local policies, programs, and conditions that affect
			 manufacturing;
				(4)a summary of the manufacturing policies and
			 strategies of the Nation’s 10 largest trading partners, to the extent
			 known;
				(5)new, emerging, or evolving markets,
			 technologies, and products for which the Nation’s manufacturers could
			 compete;
				(6)the identification of redundant or
			 ineffective government programs related to manufacturing, as well as any
			 programs that have improved manufacturing competitiveness;
				(7)the short- and
			 long-term forecasts for the Nation’s manufacturing sector, and forecasts of
			 expected national and international trends and factors likely to affect such
			 sector in the future;
				(8)the manner in which Federal agencies share
			 information and views with respect to the effects of proposed or active
			 regulations or other executive actions on the Nation’s manufacturing sector and
			 its workforce;
				(9)the
			 recommendations of the Department of Commerce Manufacturing Council, whether
			 such recommendations have been implemented, and the effect of such
			 recommendations; and
				(10)any other matters affecting the growth,
			 stability, and sustainability of the Nation’s manufacturing sector or the
			 competitiveness of the Nation’s manufacturing environment, particularly
			 relative to that of other nations, including—
					(A)workforce skills, gaps, and
			 development;
					(B)productivity and the extent to which
			 national economic statistics related to manufacturing accurately measure
			 manufacturing output and productivity growth;
					(C)trade policy and
			 balance;
					(D)energy policy, forecasts, and
			 developments;
					(E)expenditures on
			 basic and applied research related to manufacturing technology;
					(F)programs to help
			 small and mid-sized manufacturers become more competitive;
					(G)the impact of Federal statutes and
			 regulations;
					(H)the impact of
			 domestic and international monetary policy;
					(I)the impact of
			 taxation;
					(J)financing and investment, including
			 challenges associated with commercialization and scaling up of
			 production;
					(K)research and
			 development;
					(L)job creation and
			 employment disparities;
					(M)levels of domestic production;
					(N)adequacy of the
			 industrial base for maintaining national security;
					(O)protections for intellectual property and
			 the related policies, procedures, and law on technology transfer; and
					(P)customs
			 enforcement and counterfeiting.
					(c)National
			 Manufacturing Competitiveness Strategy
				(1)DevelopmentThe
			 Board shall develop a national manufacturing competitiveness strategy, based
			 on—
					(A)the results of the
			 comprehensive analysis conducted under subsection (b); and
					(B)any other
			 information, studies, or perspectives that the Board determines to be
			 appropriate.
					(2)Goals and
			 recommendations
					(A)GoalsThe Board shall include in the national
			 manufacturing competitiveness strategy short- and long-term goals for improving
			 the competitiveness conditions of the Nation’s manufacturing environment,
			 taking into account the matters addressed in the comprehensive analysis
			 conducted under subsection (b).
					(B)RecommendationsThe
			 Board shall include in the national manufacturing competitiveness strategy
			 recommendations for achieving the goals provided under subparagraph (A). Such
			 recommendations may propose—
						(i)actions to improve
			 manufacturing competitiveness to be taken by the President, Congress, State and
			 local governments, and the private sector;
						(ii)actions to improve government policies and
			 coordination among entities developing such policies;
						(iii)the
			 consolidation or elimination of government programs;
						(iv)actions to
			 improve government interaction with the manufacturing sector and communication
			 regarding the effects of proposed or active government regulations or other
			 executive actions on the manufacturing sector and its workforce;
						(v)the
			 reform or elimination of regulations that place the United States manufacturing
			 sector at a disadvantage relative to other nations; and
						(vi)actions to reduce business uncertainty,
			 including, where appropriate, finalization of regulations applicable to
			 manufacturers.
						(3)Report
					(A)DraftNot later than 150 days before the date on
			 which the President is required to submit to Congress a report containing a
			 national manufacturing competitiveness strategy under section 2, the Board
			 shall publish in the Federal Register and on a public website a draft report
			 containing a national manufacturing competitiveness strategy. At the same time,
			 the Board shall make available to the public the comprehensive analysis
			 required by subsection (b) and any underlying data or materials necessary to an
			 understanding of the conclusions reached.
					(B)Public comment;
			 review and revisionA draft report published under subparagraph
			 (A) shall remain available for public comment for a period of not less than 30
			 days from the date of publication. The Board shall review any comments received
			 regarding such draft report and may revise the draft report based upon those
			 comments.
					(C)PublicationNot
			 later than 60 days before the date on which the President is required to submit
			 to Congress a report containing a national manufacturing competitiveness
			 strategy under section 2, the Board shall submit to the President for review
			 and revision a final report containing a national manufacturing competitiveness
			 strategy, and shall publish such final report on a public website.
					(D)Contents of
			 reportThe final report submitted under subparagraph (C) shall,
			 to the extent feasible, include—
						(i)an
			 estimate of the short- and long-term Federal Government outlays and revenue
			 changes necessary to implement the national manufacturing competitiveness
			 strategy and an estimate of savings that may be derived from implementation of
			 the national manufacturing competitiveness strategy;
						(ii)a
			 detailed explanation of the methods and analysis used to determine the
			 estimates included under clause (i);
						(iii)recommendations
			 regarding how to pay for the cost of implementation estimated under clause (i);
			 and
						(iv)a plan for how
			 the recommendations included in the report will be implemented and who is or
			 should be responsible for the implementation.
						(d)Consultation;
			 nonduplication of effortsThe
			 Board shall consult with and not duplicate the efforts of the Defense Science
			 Board, the President’s Council of Advisors on Science and Technology, the
			 Manufacturing Council established by the Department of Commerce, the Economic
			 Security Commission, the Labor Advisory Committee for Trade Negotiations and
			 Trade Policy, and other relevant governmental entities conducting any
			 activities related to manufacturing.
			5.Requirement to
			 consider national manufacturing competitiveness strategy in
			 budgetIn preparing the budget
			 for each of the fiscal years from fiscal year 2016 through fiscal year 2022
			 under section
			 1105(a) of title 31, United States Code, the President shall
			 include information regarding the consistency of the budget with the goals and
			 recommendations included in the national manufacturing competitiveness
			 strategy.
		6.DefinitionsIn this Act:
			(1)BoardThe term Board means—
				(A)during the first Presidential term that
			 begins after the date of enactment of this Act, the American Manufacturing
			 Competitiveness Board established by section 3(a) on the first day of such
			 term; and
				(B)during the second Presidential term that
			 begins after the date of enactment of this Act, the American Manufacturing
			 Competitiveness Board established by section 3(a) on the first day of such
			 term.
				(2)Private
			 SectorThe term private sector includes labor,
			 industry, industry associations, academia, universities, trade associations,
			 nonprofit organizations, and other appropriate nongovernmental groups.
			(3)StateThe term State means each
			 State of the United States, the District of Columbia, and each commonwealth,
			 territory, or possession of the United States.
			
	
		
			Passed the House of
			 Representatives September 12, 2012.
			Karen L. Haas,
			Clerk
		
	
